     Case 3:21-cv-00168-JLS-BLM Document 15 Filed 03/08/21 PageID.191 Page 1 of 2



1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                 SOUTHERN DISTRICT OF CALIFORNIA

10
                                                            Case No.: 21CV168-JLS(BLM)
11   ARIANA PRESTON, individually and on behalf
     of all others similarly situated,
12                                                          ORDER FOLLOWING
                                           Plaintiff,       VIDEOCONFERENCE EARLY NEUTRAL
13                                                          EVALUATION CONFERENCE AND CASE
     V.                                                     MANAGEMENT CONFERENCE SETTING
14
                                                            FOLLOW-UP ATTORNEYS-ONLY
     PORCH.COM, INC., HIRE A HELPER LLC,
15                                                          TELEPHONIC CASE MANAGEMENT
     KERI MILLER, AND DOES 1-50,
                                                            CONFERENCE
16                                     Defendants.
17

18

19         On March 8, 2021, the Court held a Videoconference Early Neutral Evaluation Conference
20   (“ENE”) and Case Management Conference (“CMC”). ECF No. 14. Messrs. David Hawkes, David
21   Huch, and Stephen Matcha appeared on behalf of Plaintiff and Ms. Danielle Moore and Mr. Phillip
22   Simpler appeared on behalf of Defendants. Id. The case did not settle, however, counsel for
23   the parties informed the Court that they have scheduled a private mediation at the end of July
24   2021. To facilitate settlement discussions, the parties will engage in informal discovery and also
25   may propound written discovery. The parties agree not to conduct any depositions until after
26   the July mediation. The parties must file a joint motion for a protective order, which includes
27   the terms of their agreement for handling confidential documents and information, on or before
28   March 22, 2021.

                                                        1
                                                                                      21CV168-JLS(BLM)
     Case 3:21-cv-00168-JLS-BLM Document 15 Filed 03/08/21 PageID.192 Page 2 of 2



1           The Court will hold a telephonic, attorneys- only CMC on August 16, 2021 at 2:00 p.m.

2    to discuss the status of settlement. The Court will begin the CMC on its teleconference line.

3    Counsel shall use the dial-in information that will be filed by the Court as a separate notice on

4    the docket. The notice will be restricted to case participants only. If necessary, the Court will set

5    the remaining case management dates after the August 16, 2021 CMC.

6           IT IS SO ORDERED.

7    Dated: 3/8/2021

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
                                                                                         21CV168-JLS(BLM)
